DETAILED ACTION
Claims 2-21 are pending as amended on 07/04/22,
claims 2-15 being withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group III, claims 16-21 in the reply filed on November 28, 2022 is acknowledged.

Claim Objections
Claim 16 is objected to because of the following informalities: in line 6, the word “thereby” is grammatically awkward, Examiner recommends “whereby”, and in line 8, the phrase “has [ ] surface portion” appears to be missing an “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al., US 2010/0092731 in view of Fujimoto et al., US 5,405,705.
With regard to claims 16 & 18, Pervan teaches a known method of producing a decorative board, comprising mixing a wood fiber (i.e. starchy) filler & binder and applying the mix as a sublayer onto a core, then applying a wood veneer onto the sublayer, and hot pressing to form a laminate board (throughout, e.g. abstract, [0078 & FIGS. 2-4]).
While this reference does not expressly disclose that there are cracks or holes of the veneer which are filled with a portion of the sublayer upon pressing, this would appear to be an implicit result of such a process, as any imperfections or “holes” through the bottom surface of the veneer would be filled with fluent material under heat & pressure as claimed (note for example Figure 2d, which makes note of the inherent penetrative flow of the sublayer into the imperfections in the surface of the core layer [0072], wherein the same would be expected to occur in the veneer to at least some degree).  In any event, the explicit penetration of a sublayer material into holes of a veneer was also known in this art, as taught for example by Fujimoto, which describes the penetration of a flowable sublayer disposed between veneer & core into the back surface holes of the veneer, for example at the springwood (i.e. grain) of the thin veneer, thereby strengthening it [Col. 9, 12-35].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Fujimoto with those of Pervan, in order to yield a more strongly adhered veneer with mechanical as well as adhesive bonding.
With regard to claim 17, Pervan teaches that at least some liquid binders may be used to help facilitate the pressing step [0074] (solid-phase or liquid-phase binders would also each have been obvious to try as the only two possibilities).
With regard to claim 19, while the prior art does not expressly disclose adding a second sublayer & veneer as well, it would have been prima facie obvious to repeat the above steps on the other side of the core – particularly as Pervan teaches that balancing layers on the opposite face of a core were well-known in this art the time of invention [0010] – simple duplication of this nature has been held to be obvious unless a new and unexpected result is produced; see MPEP 2144.04(VI)B.
With regard to claim 20, Pervan teaches deep embossing (e.g. [0035, 0078]) which compresses sublayer material.  Also, as noted in Applicants’ disclosure, the claimed embossing represents a description of the natural, inherent effect of carrying out the previously claimed pressing method on a porous veneer.  Thus, this does not appear to be substantially further limiting, since the detailed embossing recognized by Applicants would be a natural result of both the claimed & prior art processes. 
With regard to claim 21, Pervan teaches overlays & surface layers with wear-resistant particles (e.g. [0006, 0100]).


Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pervan et al., US 2010/0092731 in view of Elmendorf, US 2,831,793.
With regard to claims 16 & 18, Pervan teaches a known method of producing a decorative board, comprising mixing a wood fiber (i.e. starchy) filler & binder and applying the mix as a sublayer onto a core, then applying a wood veneer onto the sublayer, and hot pressing to form a laminate board (throughout, e.g. abstract, [0078 & FIGS. 2-4]).
While this reference does not expressly disclose that there are cracks or holes of the veneer which are filled with a portion of the sublayer upon pressing, this would appear to be an implicit result of such a process, as any imperfections or “holes” through the bottom surface of the veneer would be filled with fluent material under heat & pressure as claimed (note for example Figure 2d, which makes note of the inherent penetrative flow of the sublayer into the imperfections in the surface of the core layer [0072], wherein the same would be expected to occur in the veneer to at least some degree).  Further, total penetration of a fluent sublayer material through holes of a veneer was also known in this art, as taught for example by Elmendorf, which describes the penetration of a flowable sublayer through holes of a veneer (throughout, e.g. [Col. 3, 40-55 & FIGS. 1-4].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Elmendorf with those of Pervan, in order to yield a more strongly adhered veneer with mechanical as well as adhesive bonding and which effectively utilizes veneers that have holes in a boardmaking process.
With regard to claim 17, Pervan teaches that at least some liquid binders may be used to help facilitate the pressing step [0074] (solid-phase or liquid-phase binders would also each have been obvious to try as the only two possibilities).
With regard to claim 19, Elmendorf also teaches sublayers/veneers on both surfaces [FIGS. 1-4].  It would have been obvious for one of ordinary skill in the art to combine the teachings of Elmendorf with those of Pervan, in order to yield a balanced veneer.  It would also have been prima facie obvious to repeat the first layering steps on the other side of the core – particularly as Pervan also teaches that balancing layers on the opposite face of a core were well-known in this art the time of invention [0010] – simple duplication of this nature has been held to be obvious unless a new and unexpected result is produced; see MPEP 2144.04(VI)B.
With regard to claim 20, Pervan teaches deep embossing (e.g. [0035, 0078]) which compresses sublayer material.  Also, as noted in Applicants’ disclosure, the claimed embossing represents a description of the natural, inherent effect of carrying out the previously claimed pressing method on a porous veneer.  Thus, this does not appear to be substantially further limiting, since the detailed embossing recognized by Applicants would be a natural result of both the claimed & prior art processes. 
With regard to claim 21, Pervan teaches overlays & surface layers with wear-resistant particles (e.g. [0006, 0100]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,318,726. Although the claims at issue are not identical, they are not patentably distinct from each other because the narrower claims of the prior patent have essentially the same wording and encompass the limitations of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745